UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1176


JUAN OCTAVIO RAMOS-GONZALEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 22, 2011         Decided:   November 10, 2011


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Dunn Loring, Virginia,
for Petitioner. Tony West, Assistant Attorney General, Cindy S.
Ferrier, Senior Litigation Counsel, Michele Y. F. Sarko, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Octavio Ramos-Gonzalez, a native and citizen of

Nicaragua, petitions for review of an order of the Board of

Immigration   Appeals    (“Board”)      dismissing   his    appeal    from    the

immigration    judge’s     order     denying       his     applications       for

withholding from removal and withholding under the Convention

Against Torture (“CAT”).       We deny the petition for review.

           To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.         8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                 A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.             INS v. Stevic, 467 U.S.
407, 429-30 (1984).        Persecution “involves the infliction or

threat   of   death,    torture,     or   injury     to    one’s     person   or

freedom[.]”    Qiao Hua Li v. Gonzales, 405 F.3d 171, 177 (4th

Cir. 2005) (internal quotation marks omitted).               “Persecution is

an extreme concept that does not include every sort of treatment

that our society regards as offensive.”            Id. (internal quotation

marks omitted).    Withholding of removal is mandatory for anyone

whose    establishes    that    their     “life    or     freedom    would    be

threatened . . . because of [their] race, religion, nationality,



                                      2
membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A) (2006).

               A determination regarding eligibility for withholding

of removal is affirmed if supported by substantial evidence on

the record considered as a whole.                INS v. Elias-Zacarias, 502
U.S. 478,    481    (1992).      Administrative     findings    of    fact   are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.               8 U.S.C. § 1252(b)(4)(B) (2006).

Legal    issues       are   reviewed     de   novo,   “affording     appropriate

deference      to     the   BIA’s    interpretation    of   the    INA   and    any

attendant regulations[.]”             Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).             This court will reverse the Board only

if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).                 Because the Board

affirmed the immigration judge’s order and supplemented it, both

decisions are subject to judicial review.                   Niang v. Gonzales,

492 F.3d 505, 511 n.8 (4th Cir. 2007).

               Ramos-Gonzalez based his claim on his membership in a

particular       social      group:       Nicaraguan     homosexuals.           The

immigration judge found Ramos-Gonzalez was credible and that he

was a member of that particular social group.                  The immigration

judge denied withholding from removal on the basis that Ramos-

                                          3
Gonzalez did not show that it was more likely than not that he

will be persecuted in Nicaragua because of his membership in a

particular social group.

               We    conclude     that       substantial        evidence       supports     the

immigration judge’s and the Board’s findings and the record does

not     compel       a    different        result.        The       evidence       shows    that

homosexuality was decriminalized in Nicaragua in 2008 and that

the   government          is   making      attempts       to    prevent     discrimination

based on sexual orientation.                   We note that the record is very

short     of    any      evidence      that    homosexuals           in   Ramos-Gonzalez’s

position       are       facing   a    threat        of   persecution         or     that   the

Nicaraguan          government        is    unwilling          or    unable     to     protect

homosexuals.             While the record does show that homosexuals in

Nicaragua are discriminated against in education, housing and

employment, there is no evidence that such discrimination rises

to the level of economic persecution.                           Economic penalties may

rise to the level of persecution only if the sanctions “are

sufficiently harsh to constitute a threat to life or freedom.”

Qiao Hua Li, 405 F.3d at 177 (internal quotation marks omitted). *


      *
        Ramos-Gonzalez has waived review of the immigration
judge’s decision denying relief under the CAT. The Board noted
that he did not raise a challenge to that finding on appeal. We
note that he does not contest that in this petition for review.
Pursuant to 8 U.S.C. § 1252(d)(1) (2006), “[a] court may review
a final order of removal only if . . . the alien has exhausted
all administrative remedies available to the alien as of
(Continued)
                                               4
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




right[.]” This court has noted that “an alien who has failed to
raise claims during an appeal to the [Board] has waived his
right to raise those claims before a federal court on appeal of
the [Board’s] decision.”    Farrokhi v. INS, 900 F.2d 697, 700
(4th Cir. 1990).   Moreover, this court has held that it lacks
jurisdiction to consider an argument not made before the Board.
Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).



                                      5